Title: To Benjamin Franklin from Louis-Pierre Dufourny de Villiers, 8 December 1779
From: Villiers, Louis-Pierre Dufourny de
To: Franklin, Benjamin


Venerable Docteur
Paris le 8. Xbre. 1779
Une Personne que je désirerois obliger, m’a consulté sur l’employ qu’elle pourroit faire de Papiers-monnoye des Etats-unis d’Amérique dont elle a pour une somme considérable. En faisant une grande diminution elle a trouvé un acquéreur: mais celuy cy veut s’assurer que les Papiers proposes ne sont pas contrefaits et sur ce qu’on luy a dit que l’Etalon (ou Régitre auquel ils ont été couppés) etoit entre vos mains, il m’a invitté a m’en informer afin de les vérifier par le rapprochement. Ainsi je vous prie tres instamment de me faire scavoir si cet Etalon existe en Europe et en quelles mains.

Vous etes sans doutte informé Monsieur le Docteur de la tenüe de l’Assemblée publique de la Faculté, demain Jeudy, plaçe de Sorbonne, mais peut-être ignores vous, combien il y a lieu d’espérer une conciliation entre elle et la Société Royale de Médeçine, je suis certain que les meilleurs esprits de part et d’autre, sont dans la disposition actuelle d’employer leurs bons offices pour faire cesser une division aussy scandaleuse, et opérer par la réunion des efforts tout le bien qu’on attendoit de la Rivalité.
On se persuade si façilement ce qu’on souhaitte vivement, que tenant pour certaine la lettre écritte par Mr. Bouthillier de Nantes au Marquis de Serans, selon laquelle Mr. le Comte d’Estaing s’etant porté sur la Georgie, auroit enlevé le général Prévôt et son armée, deux vaisseaux Anglois de 50. canons et 28 transports et seroit allé a Neuw-york; j’en felicitte Votre Excellence, avec toutte l’affection nationalle, avec l’attachement le plus respectueux et suis de Votre Excellence Le tres humble et tres obeissant serviteur
Dufourny DE VilliersRue des Fossés de Monsieur lePrince vis avis celle de Tourraine
 Notation: Dufourny de Villiers 8. Xbre. 1779.